United States Court of Appeals
                                                                     Fifth Circuit
                                                                    F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                         June 25, 2007

                                                                 Charles R. Fulbruge III
                                                                         Clerk
                               No. 06-50701
                             Summary Calendar


                      UNITED STATES OF AMERICA,

                            Plaintiff-Appellee,

                                  versus

                      CHARLES TREVAUGHN BLAKEY,

                           Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                      USDC No. 5:01-CR-479-ALL
                        --------------------

Before JOLLY, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Charles Trevaughn Blakey pleaded guilty to two counts of bank

fraud and was sentenced to serve concurrent 36-month terms in

prison,   followed   by    concurrent   five-year   terms   of    supervised

release. Blakey now appeals the district court’s imposition of two

consecutive 36-month prison terms following the revocation of his

supervised release.       He asserts that the sentence was unreasonable

because it exceeded the advisory guideline range, because the

district court did not adequately consider mitigating factors



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 06-50701
                                  -2-

presented at the second revocation hearing, and because the court

overstated the seriousness of his nonviolent criminal conduct.

     Blakey has not established that his sentence was imposed in

violation of law.    The total 72-month term of imprisonment imposed

upon revocation of Blakey’s supervised release did not exceed the

statutory maximum term of imprisonment that the district court

could have imposed.     See 18 U.S.C. § 3583(e)(3); United States v.

Gonzalez, 250 F.3d 923, 925-29 (5th Cir. 2001).       Additionally, the

record reveals that the district court adequately considered the

relevant 18 U.S.C. §§ 3553(a) and 3583 factors.           Accordingly,

Blakey’s   revocation    sentence   was   neither   “unreasonable”   nor

“plainly unreasonable.” See United States v. Hinson, 429 F.3d 114,

120 (5th Cir. 2005), cert. denied, 126 S. Ct. 1804 (2006).

     Blakey also contends that the district court erred in imposing

the federal sentence to run consecutively to any not-yet-imposed

state sentence.     We have held that such a sentence is proper under

18 U.S.C. § 3584(a) and U.S.S.G. § 5G1.3, (p.s.).      United States v.

Brown, 920 F.2d 1212, 1217 (5th Cir. 1991), abrogated on other

grounds, United States v. Candia, 454 F.3d 468, 472-73 (5th Cir.

2006).   Therefore, Blakey’s argument is foreclosed.      The judgment

of the district court is thus AFFIRMED.